



NINTH BUSINESS FINANCING MODIFICATION AGREEMENT


This Ninth Business Financing Modification Agreement (the “Amendment”) is
entered into as of July 31st 2017 by and between WESTERN ALLIANCE BANK, an
Arizona corporation (“Lender”) INUVO, INC., a Nevada corporation (“Parent”),
BABYTOBEE, LLC, a New York limited liability company (“Babytobee”), KOWABUNGA
MARKETING, INC., a Michigan corporation (“Kowabunga”), VERTRO, INC., a Delaware
corporation (“Vertro”), ALOT, INC., a Delaware corporation (“A LOT”), and
NETSEER, INC., a Nevada corporation formerly known as NETSEER ACQUISITION, INC.
(“NetSeer” and together with Parent, Babytobee, Kowabunga Vertro and A LOT, each
a “Borrower” and collectively, “Borrowers”).


1.DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrowers to Lender, Borrowers are indebted to Lender pursuant to,
among other documents, a Business Financing Agreement, dated March 1, 2012, by
and between Borrowers and Lender, as may be amended from time to time, including
by that certain First Business Financing Modification Agreement dated as of June
29, 2012, that certain Second Business Financing Modification Agreement dated as
of October 11, 2012, that certain Business Financing Modification Agreement
dated March 8, 2013, that certain Third Business Financing Modification
Agreement dated as of March 29, 2013, that certain Fourth Business Financing
Modification Agreement dated as of March 6, 2014, that certain Fifth Business
Financing Modification Agreement dated as of September 20, 2014, that certain
Business Financing Modification Agreement dated as of October 9, 2014, that
certain Sixth Business Financing Modification Agreement dated as of September
27, 2016, that certain Seventh Business Financing Modification Agreement dated
as of December 9, 2016 and that certain Eighth Business Financing Modification
Agreement dated as of March 27, 2017 (collectively, the “Business Financing
Agreement”). Capitalized terms used without definition herein shall have the
meanings assigned to them in the Business Financing Agreement.


Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the "Indebtedness" and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”


2.MODIFICATION(S) TO BUSINESS FINANCING AGREEMENT.


A.    Lender hereby accepts Borrowers’ financial projections dated June 21, 2017
and delivered to Lender prior to the date hereof, and the parties hereby
acknowledge and agree that such projections shall be used to determine
Borrowers’ compliance with Section 4.15(a) beginning with month ending June 30,
2017.


B.    Section 4.15(a) is amended and restated in its entirety to read as
follows:


(a) Quick Ratio, measured monthly of not less than 0.60 to 1.00 for each monthly
measuring period from June 1, 2017 through December 31, 2017; and not less than
0.70 to 1.00 for each monthly measuring period on and after January 1, 2018.


C.    Section 4.15(b)(ii) is amended and restated in its entirety to read as
follows:


(ii) Adjusted EBITDA, measured quarterly on a consolidated basis as follows: (A)
Adjusted EBITDA loss for the quarter ending June 30, 2017 shall not exceed
$600,000; (B) Adjusted EBITDA for the quarter ending September 30, 2017 shall be
at least $100,000; (C) Adjusted EBITDA for the quarter ending December 31, 2017
shall be at least $750,000; and (D) with respect to any quarter in 2018 and
beyond, Adjusted EBITDA shall not negatively deviate by more than twenty five
percent (25%) from the projected Adjusted EBITDA set forth in the financial
projections delivered to Lender in accordance with Section 4.9(e) of the
Business Financing Agreement


D.    The following definitions set forth in Section 12.1 are added or amended
in their entirety to read as follows:

“Advance Rate” means 85%, or such greater or lesser percentage as Lender may
from time to time establish in its sole discretion upon notice to Borrowers.


“Borrowing Base” means at any time the sum of (i) Eligible Receivable Amount
multiplied by the Advance Rate plus (ii) $500,000 of non-formula availability
minus (iii) such reserves as Lender may deem proper and necessary from time to
time; provided however that on and after October 15, 2017, the non-formula
availability set forth in the foregoing clause (ii) shall be reduced to
$250,000, and provided further that on and after December 31, 2017, the
non-formula availability set forth in the foregoing clause (ii) shall be reduced
to $0.


“Finance Charge Percentage” means a rate per year equal to (a) the Prime Rate
plus 0.75% for all Advances based on Eligible Receivables and (b) the Prime Rate
plus 1.25% for all advances issued using the non-formula availability, plus, in
each case, an additional 5% during any period that an Event of Default has
occurred and is continuing; provided however that following two consecutive
months for which Borrowers’ Adjusted EBITDA is positive, the Finance Charge
Percentage shall be reduced to (a) the Prime Rate plus 0.50% for all Advances
based on Eligible Receivables and (b) the Prime Rate plus 1.00% for all advances
issued using the non-formula availability, plus, in each case, an additional 5%
during any period that an Event of Default has occurred and is continuing, for
so long as Borrowers’ Adjusted EBITDA remains positive.


“Quick Ratio” means the ratio of (i) Borrowers’ unrestricted cash and cash
equivalents held in accounts at Lender plus net accounts receivable to (ii)
Borrowers’ total current liabilities plus all amounts owing to Lender.


3.CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.


4.NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and its affiliates (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Amendment without Releasing
Party’s assurance that it has no claims against Lender or any of Lender’s
officers, directors, employees or agents. Except for the obligations arising
hereafter under this Amendment, each Releasing Party releases Lender, and each
of Lender’s officers, directors and employees from any known or unknown claims
that Releasing Party now has against Lender of any nature, including any claims
that Releasing Party, its successors, counsel, and advisors may in the future
discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Business Financing Agreement or the transactions contemplated thereby.
Releasing Party waives the provisions of California Civil Code section 1542,
which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Amendment and the Business Financing Agreement, and/or Lender’s
actions to exercise any remedy available under the Business Financing Agreement
or otherwise.
5.CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Documents, and Borrower
hereby represents and warrants that the representations and warranties contained
in the Existing Documents are true and correct as of the date of hereof, and
that no Event of Default has occurred and is continuing. Except as expressly
modified pursuant to this Amendment, the terms of the Existing Documents remain
unchanged and in full force and effect. Lender's agreement to modifications to
the existing Indebtedness pursuant to this Amendment in no way shall obligate
Lender to make any future modifications to the Indebtedness. Nothing in this
Amendment shall constitute a satisfaction of the Indebtedness. It is the
intention of Lender and Borrower to retain as liable parties all makers and
endorsers of Existing Documents, unless the party is expressly released by
Lender in writing. No maker, endorser, or guarantor will be released by virtue
of this Amendment. The terms of this paragraph apply not only to this Amendment,
but also to any subsequent Business Financing Modification agreements.


6.CONDITIONS PRECEDENT. The effectiveness of this Amendment is conditioned upon
Borrowers’ payment of an amendment fee in the amount of $7,000 plus all of
Lender’s out of pocket expenses incurred in connection herewith on the date
hereof.


7.NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


8.COUNTERSIGNATURE. This Ninth Business Financing Modification Agreement shall
become effective only when executed by Lender and Borrower.


BORROWER:                    LENDER:


INUVO, INC.                    WESTERN ALLIANCE BANK


By: ______________________________        By: _______________________________


Name: ______________________________        Name:
_______________________________


Title: ______________________________        Title:
_______________________________


BABYTOBEE, LLC


By: ______________________________    


Name: ______________________________    


Title: ______________________________    


KOWABUNGA MARKETING, INC.


By: ______________________________    


Name: ______________________________    


Title: ______________________________    




VERTRO, INC


By: ______________________________    


Name: ______________________________    


Title: ______________________________    




ALOT, INC.


By: ______________________________    


Name: ______________________________    


Title: ______________________________    




NETSEER, INC.


By: ______________________________    


Name: ______________________________    


Title: ______________________________


1